Citation Nr: 9906507	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-05 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart condition.  

2.  Entitlement to service connection for Wilson's disease.

3.  Entitlement to service connection for copper in the 
blood.  

4.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for an 
anxiety disorder.

5.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for benign 
essential tremor.

6.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for fatty 
liver.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to November 
1995, including service in Southwest Asia.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned separate noncompensable ratings for anxiety 
disorder, benign essential tremor and fatty liver, effective 
December 1, 1995.  By that same rating decision, the RO 
denied the veteran's claims of service connection for 
hypertension, heart condition, Wilson's disease and copper in 
the blood.  The veteran submitted a notice of disagreement 
(NOD) in April 1996 and the RO issued a statement of the case 
(SOC) later that same month.  The veteran's substantive 
appeal was received in January 1997.  

In a January 1997 letter to his senator, the veteran 
reiterated his claims of service connection and indicated 
that he related the cause of the claimed conditions to his 
military service in the Persian Gulf.  That letter was 
forwarded to the RO in February 1997 and interpreted as a 
claim for disability benefits based on Persian Gulf service.  
In his letter, the veteran cited symptoms: "chest pains, 
extensive tremors (severe), rapid heart beats, dizziness, 
headaches, memory losses, shortness of breath, rapid noises 
(because of nerves), unable to retain employment and 
experiencing anxiety attacks."  In a March 1997 letter, the 
RO requested that the veteran provide additional information 
in support of that claim.  He was notified that if he did not 
respond within one year, payments could only begin from the 
date of his response.  To date, there has been no response 
from the veteran.

By a July 1997 rating action, the RO granted service 
connection and assigned a 10 percent rating for hypertension, 
effective from December 1, 1995 and assigned an increased 
rating of 10 percent to the service-connected anxiety 
disorder, effective on December 1, 1996.  In that same rating 
decision, the RO denied the veteran's claims of service 
connection for dizziness, memory loss, headaches and rapid 
noises.  While it is not clear, it appears that they were 
denied on a direct basis and/or as an undiagnosed illness.  
In assigning the increased rating for the service-connected 
anxiety disorder, the RO re-characterized that disability as 
anxiety disorder, with panic attacks, increased heart rate 
and shortness of breath.  Action on the claim regarding 
individual unemployability was deferred pending completion 
and return of VA Form, 21-8940.  The veteran was notified of 
the July 1997 rating action and furnished appellate rights.  
He did not appeal and those issues are not in appellate 
status.

Although the RO did not include the issue of entitlement to 
an increased rating for the service-connected anxiety 
disorder in the July 1997 supplemental statement of the case 
(SSOC), the Board notes that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the issue of increased ratings for the service-
connected anxiety disorder remains in appellate status.  

The veteran was scheduled for and notified of a hearing 
before a Member of the Board sitting at the RO in October 
1998; however, he failed to report to that hearing. 

In a recent decision, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) made a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  Fenderson v West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  Thus, the Board 
has framed the issues regarding the service-connected anxiety 
disorder, benign essential tremor and fatty liver as noted on 
the title page.


FINDINGS OF FACT

1.  No competent medical evidence has been submitted to show 
that the veteran currently has a heart condition or Wilson's 
disease. 

2.  No competent medical evidence has been submitted to show 
that the veteran currently has a disability manifested by 
copper in the blood which was demonstrated in service.


CONCLUSION OF LAW

Well-grounded claims of service connection for a heart 
condition, Wilson's disease and copper in the blood have not 
been presented.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claims.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Alternatively, a claim may be well grounded if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder which may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495.  If the 
disorder is not chronic, it may still be service connected if 
the disorder is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id. at 496-497.

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The veteran contends that he is suffering from a heart 
condition, Wilson's disease and a disability manifested by 
copper in the blood, each of which he believes is related to 
complaints noted in service.  In this regard, such lay 
assertions are beyond the veteran's expertise (see King, 
supra), and the Board must look to other evidence of record 
to determine whether he has presented well-grounded claims of 
service connection.

The report of a May 1986 enlistment examination was silent 
for any pertinent defects.  Service medical records include 
the report of a February 1992 physical examination which 
noted an abnormal EKG, sinus bradycardia, nonspecific 
intraventricular conduction delay borderline EKG.  "No 
further follow up per provider."  In an April 1992 chart 
extract, a physician reviewed those findings, noted that the 
veteran was asymptomatic and that there were no old records 
to compare and determined that no further diagnostic studies 
were warranted.  

A November 1994 chart extract noted that the veteran had a 
seven month history of increased liver function tests, but 
did not have viral hepatitis.  The treatment plan included 
further testing to rule out Wilson's disease and cardiac 
monitoring to rule out arrhythmia.  Laboratory tests 
conducted in November 1994 revealed increased levels of 
copper in the urine.  In a January 1995 chart entry reporting 
laboratory findings, the assessment included "(?) Wilsons 
(early);" the veteran was referred to a consultation with a 
gastroenterologist.  The report of a March 1995 consultation 
noted the veteran's history of elevated liver function tests, 
symptoms of resting tremors and exposure to paints and 
thinners.  In reviewing laboratory test findings, it was 
noted that some results conflicted with a finding Wilson's 
disease; however, that diagnosis was still suspected.  The 
veteran was referred to an opthalmologic consult for more 
definitive testing.  

A March 1995 hospital discharge summary noted a provisional 
diagnosis of chronic hepatitis R[ule]/O[ut] Wilson's disease 
as the reason for admission.  Significant findings during the 
hospitalization included an ophthalmology examination which 
was negative for Kaiser-Fleischer rings, which made Wilson's 
disease "less likely."  

The report of a May 1995 physical examination noted a normal 
clinical evaluation of the heart and no pertinent defects.  

In June 1995, the veteran presented with complaints of 
shortness of breath, heart palpitations and dizziness.  

The report of a September 1995 separation examination and 
accompanying chart entry noted that the veteran was being 
discharged because of a history of fatty liver.  He was also 
noted to have a history of idiopathic tachycardia/anxiety.  
On the Medical History portion of that examination, the 
following (inter alia) were noted:  tachycardia since [1993], 
unknown etiology, no treatment to date, no complication, no 
sequela; chest pain since "early 95," etiology unknown, no 
treatment sought to date, no complication no sequela.  
Clinical evaluation of the heart was noted as normal.

The veteran was afforded a VA examination in February 1996 at 
which time he reported that one physician had told him he had 
Wilson's disease, although another physician told him he did 
not.  Following physical examination and diagnostic testing, 
the diagnoses included subjective report of recurrent rapid 
heart beat; subjective report of chest pain of unclear 
etiology; questionable history of Wilson's disease.  Reports 
of additional VA examinations conducted in March and April 
1997 were silent for complaints of findings pertaining to the 
claimed conditions.

Wilson's disease and heart condition.  Service medical 
records include reports referable to testing undertaken to 
determine whether the veteran had Wilson's disease; however, 
there is no indication that a definitive diagnosis of that 
condition was made.  In addition, there is no diagnosis of a 
heart condition during service.  The report of a May 1995 
separation examination noted a normal clinical evaluation of 
the heart.  The veteran's complaints of tachycardia and chest 
pain were noted, but not considered disabling.  Further, the 
report of the February 1996 VA examination did not include 
diagnoses of Wilson's disease or a heart condition.

As noted, the Court has stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  See Tirpak, supra.  Thus, since there is no 
competent medical evidence that the veteran currently has 
Wilson's disease or a heart condition, the first prong of 
Caluza is not satisfied.  In the absence of proof of a 
present disability, there can be no valid claim.  See 
Brammer, supra.  Therefore, since there is no evidence that 
the veteran currently has Wilson's disease or a heart 
condition, his claims for service connection must fail.  

Copper in the blood.  The Board also finds that the evidence 
of record fails to establish that the veteran has a 
disability manifested by increased levels of copper in the 
blood noted during service.  In this regard, the Board notes 
the in-service laboratory findings; however, no disability 
has been demonstrated to be related to those findings.  
Unless there is a current disability that can be attributed 
to the findings, there is nothing to service connect.  The 
law specifically limits entitlement to service connection to 
disease or injury which result in disability.  In the absence 
of a finding of present disability, the Board finds that the 
claim for service connection is not plausible and therefore, 
not well-grounded.  See Brammer, supra.  

Statements of the veteran are not sufficient to provide a 
diagnosis or nexus to service because as a lay person, he is 
not competent to offer opinions as to the questions of 
medical diagnosis or causation presented in this case.  See 
Espiritu, supra.

The Board would note that the fact that VA authorized an 
examination for the veteran's claimed conditions does not 
mean that the veteran, who did not fulfill his statutory 
requirements to establish a well-grounded claim, is entitled 
to the duty to assist.  Slater v. Brown, 9 Vet. App. 240 
(1996) (Whether a VA examination should be conducted under 
38 C.F.R. § 3.326 is an issue that arises only where a claim 
has already been determined to be well-grounded).

The Board notes that in its Informal Brief Presentation, the 
veteran's representative requested that the Board determine 
whether the RO followed the VA Adjudication Manual, M21-1 
(M21-1) which requires "full development" prior to a well-
grounded determination.  M21-1, part III, 1.03(a) (Change 50) 
(Feb. 23, 1996) and M21-1, Part VI, 2.10(f) (Change 48) (Aug. 
5, 1996).  The representative appears to be arguing that 
"full development" is to be interpreted as invoking the 
duty to assist in cases in which the veteran has not 
presented a well-grounded claim. 

In Carbino v. Gober, 10 Vet. App. 507 (1997), the Court noted 
that, while the M21-1 provisions "appear" to volunteer VA's 
assistance to a claimant prior to the submission of a well-
grounded claim, a decision by the United States Court of 
Appeals for the Federal Circuit in Epps v. Gober, 127 F.3d 
1464 (1997) made clear that the statutory duty to assist does 
not attach until a well-grounded claim has been submitted.  
In Schroeder v. West, No. 97-131 (U.S. Vet. App. Feb. 8, 
1999), the Court cited the holding in Epps as expressly 
rejecting the contention that a duty to assist attaches 
pursuant to 38 U.S.C.A. § 5107(a) prior to the submission of 
a well-grounded claim.  

VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
By this decision, the Board is informing the veteran of 
evidence which is lacking and that is necessary to make his 
claim as set forth above well grounded.  

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claims of 
service connection for a heart condition, Wilson's disease or 
a disability manifested by copper in the blood do not meet 
the threshold of being well grounded, a weighing of the 
merits of the claims is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

As well-grounded claims have not been presented, service 
connection for a heart condition, Wilson's disease or a 
disability manifested by copper in the blood is denied.  


REMAND

The veteran contends that the service-connected anxiety 
disorder, with panic attacks, increased heart rate and 
shortness of breath, benign essential tremor and fatty liver 
are more severe than the current ratings, assigned following 
the initial grant of service connection in the rating action 
on appeal, indicate.  The Board notes that at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-"staged" ratings.  
See Fenderson, supra.  In fact, the Board notes that the RO 
has assigned a staged rating for the anxiety reaction, with 
panic attacks, increased heart rate, and shortness of breath, 
as it was noncompensable from December 1, 1995 to December 1, 
1996, when a 10 percent evaluation was assigned.  On remand, 
the RO should consider a staged rating for each disability 
and explain, with applicable effective date regulations, any 
change in the evaluations during the appeal period.  

Regarding the service-connected anxiety disorder, the Board 
notes that the veteran's original claim was received in 
January 1996.  The criteria for evaluating mental disorders 
was changed, effective November 7, 1996.  The Court has held 
that "where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant generally applies."  White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, in order to prevent 
any prejudice to the veteran, this claim must be initially 
considered by the RO under the provisions of the old and new 
regulations and the RO must explain which was used and which 
was more favorable.  Bernard v.  Brown, 4 Vet. App. 384 
(1993). 

The record also includes the veteran's complaints pertaining 
to the service-connected tremor and liver disabilities; 
however, the medical evidence is inadequate for evaluating 
the severity of those conditions.  For example, the veteran's 
service-connected essential tremor is presently assigned an 
analogous rating under the provisions of 38 C.F.R. § 4.120, 
including Diagnostic Code 8103, where the rating is assigned 
as analogous to convulsive tic based on whether it is mild, 
moderate or severe, depending an the frequency, severity and 
muscle groups involved.  The medical evidence currently of 
record does not include findings sufficient to make that 
determination.  Regarding the liver disability, the findings 
noted on the VA examinations performed to date are 
inadequate.  As such, the case must be remanded in order to 
obtain a medical examination which contains sufficient 
detail.  38 C.F.R. § 4.2 (1998).

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain all VA treatment 
records of the veteran which are not 
currently in the claims file and 
associate them with the claims file.

2.  The veteran should be afforded a VA 
examination in order to determine the 
extent and severity of the service-
connected essential tremor.  The examiner 
should review the claims folder, 
including a copy of this Remand, prior to 
the examination and perform all indicated 
tests.  The examiner should indicate if 
it is mild, moderate, or sever, depending 
on the frequency, severity and muscle 
groups involved.  

3.  The veteran should be afforded a VA 
examination in order to determine the 
nature and severity of the disability 
related to the service-connected fatty 
liver.  The claims folder, including a 
copy of this Remand, should be made 
available to the examiner and all 
indicated testing should be performed.  
Following examination and study of the 
case, the examiner should clearly 
identify the nature of the disability and 
specifically note whether there is any 
disability due to the fatty liver, and if 
so, what.  If there is no disability due 
to the fatty liver the examiner should so 
state.    

4.  The veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of the service-connected anxiety 
disorder, with panic attacks, increased 
heart rate, and shortness of breath.  
Complete psychological tests should be 
conducted and the claims folder should be 
made available to the examiner for 
review.  The examiner should be provided 
with the old criteria of Diagnostic Code 
9400 and with the new criteria.  The 
examiner should first report the findings 
in relationship to the old criteria and 
then separately in relationship to the 
new criteria.

5.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  That review 
should include considering the assignment 
of staged ratings for the service-
connected anxiety reaction, with panic 
attacks, increased heart rate, and 
shortness of breath, benign essential 
tremor and fatty liver and evaluating the 
severity of the service-connected anxiety 
disorder, with panic attacks, increased 
heart rate, and shortness of breath under 
both the old criteria and the new and 
state which is more favorable.  Any 
staged rating should include the 
effective date regulations and an 
explanation of the reason for the 
effective date.  As the anxiety reaction, 
with panic attacks, increased heart rate, 
and shortness of breath is already a 
staged rating, if it continues to be so, 
the effective date regulations, with an 
explanation of the effective date for the 
increase, should be provided.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until notified.





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

- 13 -


- 1 -


